Case 2:16-cv-03714-GW-AGR Document 2161 Filed 04/06/20 Page 1 of 5 Page ID
                               #:141406


 1   MARK D. SELWYN (SBN 244180)
     mark.selwyn@wilmerhale.com
 2   WILMER CUTLER PICKERING
       HALE AND DORR LLP
 3   950 Page Mill Road
     Palo Alto, California 94304
 4   Tel: (650) 858-6000
     Fax: (650) 858-6100
 5
     JAMES M. DOWD (SBN 259578)
 6   james.dowd@wilmerhale.com
     AARON S. THOMPSON (SBN 272391)
 7   aaron.thompson@wilmerhale.com
     WILMER CUTLER PICKERING
 8     HALE AND DORR LLP
     350 South Grand Avenue, Suite 2100
 9   Los Angeles, California 90071
     Tel: (213) 443-5300
10   Fax: (213) 443-5400
11   Attorneys for Defendants and Counter-
     Claim Plaintiffs Broadcom Limited,
12   Broadcom Corporation, Avago
     Technologies Limited, and Apple Inc.
13
14                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
15
     THE CALIFORNIA INSTITUTE OF                 CASE NO. 2:16-cv-3714-GW(AGRx)
16   TECHNOLOGY,
                   Plaintiff,                    DEFENDANTS’ NOTICE OF
17                                               MOTION AND MOTION FOR
         vs.                                     JUDGMENT AS A MATTER OF
18                                               LAW (RENEWED) AND/OR A
     BROADCOM LIMITED, BROADCOM                  NEW TRIAL
19   CORPORATION, AVAGO
     TECHNOLOGIES LIMITED, AND                   Hon. George H. Wu
20   APPLE INC.,                                 United States District Judge
                                                 Hearing Date: June 1, 2020
21                       Defendants.             Time: 8:30 AM
                                                 Place: Courtroom 9D
22
23
24
25
26
27
28
               DEFS.’ NOTICE OF MOTION AND MOTION FOR JMOL (RENEWED) AND/OR A NEW TRIAL
                                                               Case No. 2:16-cv-3714-GW-AGRx
Case 2:16-cv-03714-GW-AGR Document 2161 Filed 04/06/20 Page 2 of 5 Page ID
                               #:141407


 1   BROADCOM LIMITED, BROADCOM
     CORPORATION, AVAGO
 2   TECHNOLOGIES LIMITED, AND
     APPLE INC.,
 3
                         Counterclaim-
 4                       Plaintiffs,
 5       vs.
 6   THE CALIFORNIA INSTITUTE OF
     TECHNOLOGY,
 7
                         Counterclaim-
 8                       Defendant.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
               DEFS.’ NOTICE OF MOTION AND MOTION FOR JMOL (RENEWED) AND/OR A NEW TRIAL
                                                               Case No. 2:16-cv-3714-GW-AGRx
Case 2:16-cv-03714-GW-AGR Document 2161 Filed 04/06/20 Page 3 of 5 Page ID
                               #:141408

 1         PLEASE TAKE NOTICE that on June 1, 2020 at 8:30 a.m., Defendants
 2   Broadcom Limited, Broadcom Corporation, and Avago Technologies Limited
 3   (collectively, “Broadcom”) and Apple Inc. (“Apple”) will move for judgment as a
 4   matter of law and/or a new trial pursuant to Federal Rules of Civil Procedure 50(b)
 5   and 59.
 6          This motion is made pursuant to the Court’s Minutes of the March 9
 7   Teleconference (Dkt. No. 2142); this Notice of Motion; the concurrently-filed
 8   Memorandum in Support of Defendants’ Motion; the Declaration of Mark Selwyn
 9   in Support of Defendants’ Motion, and all exhibits thereto; the files and records in
10   this action; and any such additional argument or materials as may be submitted to
11   the Court before the time of the decision in this matter.
12                                 RELIEF REQUESTED
13         Pursuant to Federal Rule of Civil Procedure 50(b), Defendants respectfully
14   request judgment as a matter of law on all of Caltech’s claims. See VHT, Inc. v.
15   Zillow Grp., Inc., 918 F.3d 723, 735-38 (9th Cir. 2019) (in reviewing motion for
16   JMOL, court must ask “whether the verdict is supported by substantial evidence”).
17   Alternatively, Defendants request a new trial on all issues under Federal Rule of
18   Civil Procedure 59. See Molski v. M.J. Cable, Inc., 481 F.3d 724, 729 (9th Cir.
19   2007) (new trial may be ordered, for example, where “the verdict is against the
20   weight of the evidence,” “the damages are excessive,” or “the trial was not fair”).
21         Defendants move for judgment as a matter of law of no infringement and no
22   damages or, in the alternative, a new trial because (1) there is no infringement of
23   any claim, and (2) if the Court vacates the infringement verdict for (or invalidates)
24   any asserted patent, a new damages trial is needed because the jury did not specify
25   damages on a patent-by-patent basis.
26         Defendants move for judgment as a matter of law of no infringement and no
27   damages or, in the alternative, a new trial, based on (1) the foreign sales of
28   Broadcom’s chips and (2) the lack of evidence of use for method claim 13 of the
                DEFS.’ NOTICE OF MOTION AND MOTION FOR JMOL (RENEWED) AND/OR A NEW TRIAL
                                       -1-                      Case No. 2:16-cv-3714-GW-AGRx
Case 2:16-cv-03714-GW-AGR Document 2161 Filed 04/06/20 Page 4 of 5 Page ID
                               #:141409

 1   ’781 patent.
 2         Defendants move for judgment as a matter of law of no damages or, in the
 3   alternative, a new trial because (1) Caltech’s two-tier hypothetical negotiation model
 4   should have been excluded as improper and lacks sufficient evidence, and because
 5   Caltech offered no theory or evidence to establish damages under a proper damages
 6   analysis; (2) Caltech’s royalty rate analysis should have been excluded as improper
 7   and lacks sufficient evidence because it failed to apportion, improperly relied on
 8   non-comparable licenses, and failed to justify the amount of its rates; (3) the Court
 9   erred by excluding Defendants’ damages opinions based on comparable licenses,
10   including Wi-Fi licenses, patent pools, and royalty stacking opinions; (4) the Court
11   erred by excluding Defendants’ apportionment opinions; and (5) the Could erred
12   with respect to a number of instructions provided to the jury on these issues.
13         Defendants move for judgment as a matter of law of no infringement and no
14   damages or, in the alternative, a new trial, based on multiple claim limitations not
15   present in the accused products and/or not performed, including those directed to (i)
16   irregular repeating, (ii) “sums of bits,” (iii) “random permutation,” (iv) “scramble
17   the repeated bits,” (v) “first coder”/“second coder” (vi) “collection of parity bits,”
18   (vii) “variable nodes,” (viii) “check nodes,” (ix) “decode”/“encoded,” (x) “stream of
19   bits”/“data stream,” (xi) “low-density generator matrix coder,” and (xii) “IRA code.”
20   Defendants also move for judgment as a matter of law of no induced infringement
21   because no reasonable jury could find inducement. Alternatively, Defendants move
22   for a new trial because the Court failed to instruct the jury that it was Caltech’s
23   burden to prove all elements of induced infringement, and to prove direct
24   infringement by a third party.
25         Moreover, if the Court does not overturn the jury’s infringement verdict, the
26   Court could revisit its prior summary judgment rulings on Section 101 and
27   inequitable conduct grounds, which were based on representations from Caltech
28   about the scope of the asserted claims that differed from the claim scope arguments
                DEFS.’ NOTICE OF MOTION AND MOTION FOR JMOL (RENEWED) AND/OR A NEW TRIAL
                                       -2-                      Case No. 2:16-cv-3714-GW-AGRx
Case 2:16-cv-03714-GW-AGR Document 2161 Filed 04/06/20 Page 5 of 5 Page ID
                               #:141410

 1   that Caltech made at trial for purposes of alleging infringement.
 2         Defendants are also entitled to a new trial because (1) the Court erred by
 3   limiting Defendants’ trial evidence regarding state of the prior art and (2) the Court’s
 4   comments and rulings led to an unfair trial for defendants.
 5         The grounds for this motion are set forth fully in Defendants’ accompanying
 6   Memorandum in Support of Their Motion for Judgment as a Matter of Law
 7   (Renewed) and/or a New Trial.
 8
 9    DATED: April 6, 2020                      Respectfully submitted,
10
                                                By:    /s/ Mark D. Selwyn
11                                              MARK D. SELWYN
                                                mark.selwyn@wilmerhale.com
12
                                                WILMER CUTLER PICKERING
13                                                HALE AND DORR LLP
                                                950 Page Mill Road
14
                                                Palo Alto, California 94304
15                                              Tel: (650) 858-6000
                                                Fax: (650) 858-6100
16
17                                              JAMES M. DOWD
18                                              james.dowd@wilmerhale.com
                                                AARON S. THOMPSON
19                                              aaron.thompson@wilmerhale.com
20                                              WILMER CUTLER PICKERING
                                                  HALE AND DORR LLP
21                                              350 South Grand Avenue, Suite 2100
22                                              Los Angeles, California 90071
                                                Tel: (213) 443-5300
23                                              Fax: (213) 443-5400
24
                                                Attorneys for Defendants and Counter-
25                                              Claim Plaintiffs Broadcom Limited,
26                                              Broadcom Corporation,
                                                Avago Technologies Limited,
27                                              and Apple Inc.
28
                DEFS.’ NOTICE OF MOTION AND MOTION FOR JMOL (RENEWED) AND/OR A NEW TRIAL
                                       -3-                      Case No. 2:16-cv-3714-GW-AGRx
